Citation Nr: 1743052	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-27 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right foot injury.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1980 to May 1983. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran filed a notice of disagreement in September 2011.  A Statement of the Case was issued in August 2013.  The Veteran perfected an appeal to the Board in September 2013.  

The Veteran appeared at a videoconference hearing at the RO in August 2016 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary to fulfill VA's duty to assist the Veteran.  The Veteran has indicated that there may be additional medical records documenting her foot injury while stationed in Kaiserslautern, Germany.  She indicated that she was treated at a medic area on base.  She stated that she received medical treatment there and received an x-ray of her right foot shortly after the injury.  The Veteran's Service Treatment Records (STRs) do not contain documentation of this event.  Based on the Veteran's testimony is reasonable to believe there may be clinical records from the injury that have not been obtained.  The original records request only requested STRs, which often do not contain clinical records.  Therefore, upon remand the AOJ should request a complete copy of the Veteran's clinical records from Kaiserslautern, Germany.  

The Board also notes that the Veteran's personnel records should also be obtained.  During the Veteran's videoconference hearing she and her spouse testified that she was unable to complete the two-mile run for her PT tests at Ft. Polk due to the residual effects of her foot injury.  The Veteran also indicated she had been placed on light duty due to her foot injury at one point.  The Veteran's personnel records may substantiate either or both of these reports.  Therefore, the Veteran's personnel records should be obtained as part of the remand. 

Further, the Veteran has not been provided a medical examination for her foot.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159  (c)(4)(i) (2016).

Here, the Veteran has submitted treatment records for a right foot disability during the pendency of the claim.  Therefore, a current disability has been demonstrated by competent medical evidence. 

The Veteran has testified that she injured her foot when the bumper of a vehicle fell on her foot.  The Veteran is competent to testify to her own experiences.  Further, the Veteran's statement is supported by a buddy statement from a soldier who visited her while she was injured.  Therefore, there is evidence of an injury in service. 

The Veteran relates her current foot disability to the  injury in service.  She says she has not had any other foot injuries.  Further, the Veteran's treatment records indicate the accident in the history of present illness section, which indicates it may be relevant to the current disability.  

The record lacks competent medical evidence linking the Veteran's in-service injury to her current disability.  There are no medical opinions indicating that the current condition is related to the in-service injury.  Therefore, all four McLendon elements are present, and the Veteran should be provided a VA examination to determine the nature, severity, and etiology of her current right foot disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relating to the Veteran's right foot disability. 

2.  Contact the appropriate entity to request a copy of the Veteran's clinical records from Kaiserladen, Germany, for the period related to the Veteran's service.  Associate any records obtained with the Veteran's claims file. 

All efforts to obtain the additional evidence must be documented in the electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file. 

3.  Request a copy of the Veteran's complete personnel record.  Associate all records obtained with the Veteran's claims file. 

All efforts to obtain the additional evidence must be documented in the electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  When the above actions have been accomplished, schedule the Veteran for the appropriate examination to address the current nature and etiology of her right foot disability. 

The claims folder and a copy of this remand must be made available to the examiner for review of the case.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is it at least as likely as not (50 percent or greater likelihood) the Veteran's right foot disability is related to her active duty service.

While the examiner should review the entire record, attention is drawn to the lay statements in the record regarding the Veteran's injury, including those made in the Veteran's December 2010 application for benefits, the Veteran's testimony in August 2016, and the Buddy Statement by a J.W. located in the medical records received in September 2016. 

In rendering the requested opinion, the examiner must consider the Veteran's statements regarding an in-service injury to her right foot and whether the current manifestations of a right foot disability are consistent with such an event. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions. If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Thereafter readjudicate the Veteran's claims. If any determination is unfavorable to the Veteran, she should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


